NO. 07-05-0151-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JUNE 8, 2005



______________________________





JOE EDWIN PASKIE, APPELLANT



v.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 263
RD
 DISTRICT COURT OF HARRIS COUNTY;



NO. 998894; HON. JIM WALLACE, PRESIDING



_______________________________



Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

Appellant Joe Edwin Paskie appeals from his conviction of aggravated robbery after  a plea of guilty pursuant to a plea bargain.  The certification of appeal executed by the trial court does not disclose that he has the right of appeal; rather it states that he has no right of appeal.  By letter dated April 18, 2005, this court notified appellant of this circumstance and that the appeal was subject to dismissal.  The court also requested that he either supply us with an amended certification illustrating that he has a right to appeal or inform us why we should continue the appeal, by May 18, 2005.  By letter filed May 11, 2005, appellant requested an extension of time to comply with the court’s request.  An extension was granted by this court until May 27, 2005.  That deadline has elapsed and we have received neither a response nor amended certification.  Thus, we dismiss the appeal.  
See 
Tex. R. App. P. 25.2(
d) (requiring that the appeal be dismissed if a certification that shows that the defendant has a right of appeal has not been made part of the record).

Accordingly, the appeal is dismissed.



James T. Campbell 

 	Justice



Do not publish.